Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 11, 2018.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00851-CV



               IN RE LOYD LANDON SORROW, SR., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              334th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-33383

                        MEMORANDUM OPINION

      On October 1, 2018, relator Loyd Landon Sorrow, Sr. filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Steven Kirkland, presiding judge of the 334th District Court of Harris
County, to reduce to writing rulings on all pending motions, objections, and judicial
notices.

        In his petition for writ of mandamus relator lists objections, motions for
discovery, and several other pleadings and motions he asserts have not been disposed
of by the trial court. Relator has not attached any copies of the objections, motions,
and pleadings on which he claims the trial court has not issued a ruling. Relator’s
petition notes that the trial court granted final summary judgment on August 24,
2018.

        With certain exceptions, to obtain mandamus relief relator must show both
that the trial court clearly abused its discretion and that relator has no adequate
remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding). A final appealable judgment has been entered in the
underlying cause; therefore, relator has not shown he lacks an adequate remedy by
appeal. Relator has not shown he is entitled to mandamus relief. We therefore deny
relator’s petition for writ of mandamus.




                                       PER CURIAM

Panel consists of Justices Christopher, Jamison, and Brown.




                                           2